DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-12 are presented for examination and are allowed.

Priority
3.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-109418, filed on June 25, 2020.

Information Disclosure Statement
4.        The information disclosure statement (IDS) submitted on June 24, 2021 was filed before the mailing date of the Notice of allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Statement of Reasons Allowance 

5.        The following is an examiner’s statement of reasons for allowance: 

        Prior art of record  Hashimoto (PG Pub NO 2003/0189541), Fukumoto et al (PG Pub NO 2003/0048248), Nakayama (PG Pub NO 2020/0135119) and Morita (Pat NO 11,263,944) discloses the limitation of independent claim 1 wherein a circuit device compresses gradation voltage generation circuit  of the data driver circuit configured to generate a plurality of gradation voltage and correction processing circuit configured to perform correction processing on input display data and output corrected display data. driving circuits configured to drive an electro-optical panel based on a gradation voltage corresponding to corrected display data. Prior art Fukumoto et al (PG Pub NO 2003/0048248), Morita (Pat NO 11,263,944), Harada (PG Pub NO 2005/0231497), Murata (PG Pub NO 2006/0001627) and Kim (PG Pub NO 2017/0272092) discloses display driver that includes a generation voltage generation circuit. The voltage generation circuit is a ladder resistance that outputs a plurality of gradation voltages by resistance-division. Wherein the driving circuit drives a data line of an electro-optical panel (i.e. display panel) by outputting a data voltage based on the selected gradation voltage. However prior art of record singularly or in combination thereon fails to disclose claimed limitation of independent claim 1 wherein when the first to m-th gradation voltages are grouped into first to k-th groups with k being an integer of 2 or greater and less than m, the correction processing circuit is configured to, by analyzing which group of the first to k-th groups each input display data of the first to n-th input display data belong to, determine a number of the input display data belonging to each group of the first to k-th groups, and perform the correction processing based on the determined number. Therefore, said claim limitation in combination with dependent claims are found to be allowable over prior art of record. Thus claims 1- 12 are found to be allowable over cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BENYAM KETEMA/Primary Examiner, Art Unit 2626 
         05/17/2022